Citation Nr: 0420535	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-02 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran has recognized service with the Philippine 
Commonwealth Army from September 1941 to January 1942, and 
with the Regular Philippine Army from August 1945 to March 
1946.  He died in October 1990.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claims now pending appeal.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Service connection was not in effect for any disease or 
injury during the veteran's lifetime.

3.  The veteran died in October 1990, at age 74, from 
respiratory arrest secondary to myocardial infarction with an 
underlying cause of death listed as Koch's infection 
(pulmonary tuberculosis-PTB).

4.  Heart disease, including myocardial infarction, and 
Koch's infection were not incurred during or to a compensable 
degree within one or three years, respectively, after the 
veteran was separated from service; no medical or other 
competent evidence shows that the veteran's death in 1990 was 
caused by or causally related to any disease or injury 
related of the veteran's active military service decades 
earlier. 

5.  The Service Department has certified that the veteran had 
service with the Philippine Commonwealth Army from September 
1941 to January 1942 and with the Regular Philippine Army 
from August 1945 to March 1946, and has certified no POW 
status; the veteran is noted to have been in a "no casualty 
status" from January 1942 to August 1945.

6.  The appellant's March 2001 claim for accrued benefits was 
not filed within one year of the death of her spouse in 
October 1990.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1318, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.1, 
3.303, 3.307, 3.309, 3.312 (2003).

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003).

3.  The appellant's deceased husband does not meet the basic 
service eligibility requirements to entitle her to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO provided 
the appellant with notice of VCAA, and of the specific 
evidence necessary to substantiate her claims, and of VA's 
duty to assist her in obtaining evidence, and of the evidence 
that was still necessary that she submit, in notification 
posted to her in July 2001, prior to the initial denial of 
that claim in April 2002.  The RO collected the veteran's 
service medical records and obtained a copy of the veteran's 
death certificate.  The RO requested the appellant to 
identify any additional medical treatment records or other 
evidence to substantiate her claim but she did not provide 
the RO with any information necessary for the RO to collect 
any additional evidence.  The RO again notified the appellant 
of the evidence that was still necessary for her to submit in 
August 2003.  When the appellant first argued that the 
veteran had been a POW, the RO again notified the appellant 
of VCAA and of the evidence necessary to substantiate her 
claim and of the fact that the Service Department had 
verified that the veteran had no POW status and of the 
evidence necessary for her to submit in order to substantiate 
her claim that he had been a POW.  In March 2004, the 
appellant wrote that she had no additional evidence to submit 
and that all evidence relevant to her appeal had already been 
provided. 

The appellant does not contend and the evidence on file does 
not demonstrate that there remains any additional relevant 
evidence available for review.  At this point, the Board 
finds that there is no reasonable possibility that additional 
evidence is available.  The Board also finds that the 
appellant has been informed of the evidence which she must 
present and the evidence which VA would collect on her 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103(d)(2).  In the 
absence of any competent or objective evidence that the 
veteran's fatal heart disease or contributing PTB had onset 
during or for decades after service, the Board finds there is 
no duty to obtain such an opinion.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases, including heart disease and 
PTB, which become manifest to a compensable degree within one 
or three years, respectively, from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The term "former prisoner of war" means a person who, while 
serving in the active military service, was forcibly detained 
or interned in the line of duty by an enemy or foreign 
government, the agents of either, or hostile force.  VA shall 
accept the findings of the appropriate Service Department 
that a person was a prisoner of war during a period of war, 
unless a reasonable basis exists for questioning it.  Such 
findings shall be accepted only when detention or internment 
is by an enemy government or its agents.  To be considered a 
POW, a service person must have been forcibly detained or 
interned under circumstances comparable to those under which 
persons generally had been forcibly detained or interned by 
enemy governments during a period of war.  38 C.F.R. 
§ 3.1(y).  

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.1000(c).  

Service before July 1, 1946, and the organized military 
forces of the government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including among 
such military forces, organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the commander in chief, Southwest Pacific area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such persons, or the service of any 
other person in the Armed Forces, except for specified 
benefits including disability compensation benefits 
authorized by Chapter 11, Title 38, United States Code.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c)(d).  These specified 
benefits do not include nonservice-connected pension benefits 
authorized by Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
certificate of discharge, without verification from the 
appropriate Service Department if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the US Service Department, (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a credible 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four or four months or more, or (2) discharge 
for disability incurred in line of duty, or (3) ninety (90) 
days of credible service based on records from the Service 
Department such as hospitalization for 90 days for 
line-of-duty disability.  38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the U.S. Service 
Department.  38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a U.S. Service Department document, 
which VA believes to be authentic and accurate, or Service 
Department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 
(1997).  In addition, "Service Department findings are 
binding on the VA for purposes of establishing service in the 
US Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  

Analysis:  The appellant filed her initial claim for service 
connection for the cause of the veteran's death some 10 years 
after the veteran died in October 1990.  The certificate of 
death issued by a private hospital in the Philippines 
reported that the veteran died from cardiorespiratory arrest 
secondary to myocardial infarction with a contributing cause 
of Koch's infection (PTB).  During his lifetime, the veteran 
had no service-connected disabilities due to disease or 
injury incurred or aggravated during active military service.

The physical examination for service separation February 1946 
indicated that the cardiovascular system, lungs and heart 
were normal.  Blood pressure was recorded at 110/72 and the 
chest X-ray was noted as "healthy chest."

Although the RO requested the appellant to identify any 
evidence indicating that the veteran had received treatment 
for any disability during his lifetime, she produced no 
records nor did she provide any completed medical release 
forms for the RO to collect any medical evidence.  There is, 
accordingly, a complete absence of any evidence of heart 
disease or tuberculosis at any time during or for decades 
after active military service.  The veteran's death at age 74 
from heart disease with the contributing factor of 
tuberculosis cannot be viewed as attributable to any 
incident, injury or disease of active military service some 
44 years earlier. 

In her substantive appeal, the appellant first argued that 
the veteran had been a prisoner of war.  Development letters 
were sent to the appellant in August and October 2003 
requesting additional evidence to support her claim and 
documents to support her allegations that the veteran had 
been a prisoner of war of the Japanese government during 
World War II.  She did not respond to these requests and 
notified the RO in March 2004 that she had no additional 
evidence.  

The Service Department certified that the veteran had service 
with the Philippine Commonwealth Army from September 1941 to 
January 1942 and that he was in a "no casualty status" from 
January 1942 to August 1945.  This certification specifically 
found that the veteran had not been a POW of the Japanese 
government.  There are also on file two certificates created 
by the Philippine Armed Forces in 1987 and 1999 which purport 
to document the periods of the veteran's military service, 
and neither of these certificates in any way indicates that 
the veteran was a POW of the Japanese government.

Accordingly, payment of dependency and indemnity compensation 
based upon POW status is not warranted because the veteran is 
not shown to have been a prisoner of war.  38 U.S.C.A. 
§ 1318(b)(3).  

The veteran died in October 1990 and the appellant's initial 
claim was received in March 2001.  Claims for accrued 
benefits must be filed within one year after the date of a 
veteran's death.  The appellant's initial claim was received 
some 10 years after the veteran's death and, accordingly, the 
appellant has no legal entitlement to accrued benefits under 
38 U.S.C.A. § 5121.

As above noted, the Service Department certified the 
veteran's duty with the Philippine Commonwealth Army in 1941 
and 1942 and with the Regular Philippine Army in 1945 to 
1946.  Certification of service is the prerogative of the 
Department of the Army, and VA has no authority to amend or 
change their decision.  Under existing and well-established 
laws cited above, service with the Philippine Commonwealth 
Army, non-commissioned officers with the New Philippine 
Scouts under Public Law 190, 79th Congress, and recognized 
guerrillas shall not be deemed to have been active military 
service with the Armed Forces of the United States for the 
purpose of entitlement to nonservice-connected disability or 
old pension.  The law specifically provides that pension is 
not payable based upon the veteran's verified service.  The 
findings of the US Service Department verifying a person's 
service are binding on VA for purposes of establishing 
service in the US Armed Forces.  The appellant's deceased 
husband, the veteran, did not have the requisite service to 
qualify him or his spouse for pension benefits and there is 
no legal basis for allowing the claim.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.  

Entitlement to VA nonservice-connected death pension benefits 
is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



